
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is made and
entered into as of this 1st day of January, 2003 (the "Effective Date"), by and
between Click Commerce, Inc., a Delaware corporation (the "Corporation") and
Michael W. Ferro, Jr., an individual residing in the State of Illinois (the
"Executive").

RECITALS

        WHEREAS, the Executive and the Corporation previously entered into an
Employment Agreement dated June 17, 1999 (the "Prior Employment Agreement"); and

        WHEREAS, the Corporation and the Executive desire to amend and restate
the Prior Agreement in its entirety by substituting for all terms thereof the
terms set forth herein;

AGREEMENT

        NOW THEREFORE, in consideration of the premises and of the mutual
covenants and agreements hereinafter set forth, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

        1.    Employment.    The Corporation hereby agrees to employ the
Executive, and the Executive hereby accepts such employment, as the Chairman of
the Board and Chief Executive Officer of the Corporation.

        2.    Term.    The term of this Agreement shall commence on the
Effective Date and shall continue until December 31, 2005; provided however that
this Agreement shall automatically be extended for an additional one-year period
on each anniversary of the Effective Date unless either party hereto provides at
least sixty (60) days written prior notice of termination to the other party
(the "Term"). Notwithstanding the foregoing, the Term shall terminate upon the
first to occur of any of the terminations described in Section 11(a) through
(e) hereof.

        3.    Duties.    

        (a)  The Executive shall have such duties and responsibilities as may be
as determined by the Board of Directors of the Corporation in accordance with
the Amended and Restated By-Laws of the Corporation in effect from time to time,
provided that such duties shall at all times be consistent with the duties
normally performed by the Chairman and Chief Executive Officer of companies
engaged in businesses similar to the Business of the Corporation. For purposes
of this Agreement, the "Business" of the Corporation shall mean providing
business-to-business electronic commerce extranet software and services to
Global 1000 companies. The Executive agrees to devote a substantial portion of
his business time, attention and energies to the diligent performance of his
duties hereunder and will not, during the Term hereof, engage in, accept
employment from, or provide services to any other person, firm, corporation,
governmental agency or other entity that engages in, any activities which, in
the opinion of the Board of Directors, would materially conflict with or detract
from the Executive's reasonable performance of such duties; provided, however,
that nothing herein shall restrict the Executive from providing services of any
nature to WarrantyCheck.com, Inc. ("WarrantyCheck") and its successors and
assigns, or acting in any capacity, including without limitation, as Chairman,
Chief Executive Officer and President with respect to WarrantyCheck; provided,
further, that if such involvement regularly exceeds ten (10) business hours per
week, the procedures set forth in Section 3(b) may be instituted by a majority
of the disinterested members of the Corporation's Board of Directors (the
"Disinterested Directors"); and provided, further, that the Executive shall be
permitted hereunder (i) to serve on the board of directors of any other
corporation or trade associations with the consent of the Corporation's Board of
Directors, (ii) to engage in any charitable activities and community affairs,
and (iii) to participate in or assist with the creation or management of

--------------------------------------------------------------------------------


any other start-up, developmental or new venture or business (a "New Venture")
that does not compete with the Business of the Corporation as a non-employee
director, provided that with respect to such New Venture, the Executive receives
the prior consent of the Disinterested Directors in connection therewith and
such participation or assistance with such New Ventures does not, individually
or in the aggregate, materially interfere with the Executive's performance of
his obligations and duties hereunder; provided, however, that no consent of the
Corporation's Board of Directors or of the Disinterested Directors shall be
required in connection with a passive investment in a business that does not
compete with the Business of the Corporation.

        (b)  If the Executive's involvement in WarrantyCheck regularly exceeds
ten (10) business hours per week and the Disinterested Directors reasonably
believe that such involvement materially interferes with the Executive's
performance of his obligations and duties hereunder to the Corporation, the
Disinterested Directors shall provide written notice of such belief to the
Executive. Promptly after receipt of such notice, the Executive and the
Disinterested Directors shall meet to discuss the Executive's involvement with
WarrantyCheck. If, after such discussion, such members of the Board determine,
in their sole discretion, that Executive's involvement in WarrantyCheck
materially interferes with Executive's performance of his obligations and duties
hereunder, then the Executive shall decide either to (i) resign as CEO and/or
President (but not Chairman) of WarrantyCheck and otherwise reduce his
involvement with WarrantyCheck to a level that is satisfactory to the
Disinterested Directors or (ii) resign as CEO (but not Chairman) of the
Corporation. Upon such a decision, the Executive and the Disinterested Directors
shall mutually agree to an appropriate transition plan and schedule to promptly
effect such decision, which shall, to the extent possible, minimize the adverse
impact thereof on the affected business.

        (c)  If the Executive resigns under Section 3(b)(ii) above, this
Agreement shall remain in full force and effect, except that (i) the Executive's
Annual Salary (as defined below) shall be reduced by 75%, (ii) any unearned
Annual Incentive Bonus (as defined below) shall be forfeited, and (iii) all
Employee Benefits and Additional Benefits provided under Section 5 shall be
eliminated, reduced or modified so that thereafter they are no greater than the
benefits generally provided to the other non-employee directors of the
Corporation.

        4.    Compensation.    

        (a)    Base Salary.    During the Term of this Agreement, the Executive
shall receive compensation at the annual rate of $300,000.00, payable in equal
monthly installments or as otherwise agreed to by the parties. The annual amount
of salary payments to the Executive during the Term of this Agreement, as it may
be increased from time to time, shall be referred to herein as the "Annual
Salary." During the Term, Executive's Annual Salary shall be reviewed for
possible increase at least annually. Any increase in the Annual Salary shall not
limit or reduce any other obligation of the Corporation under this Agreement.
The Annual Salary shall not be reduced after any such increase, and the term
"Annual Salary" shall thereafter refer to the Annual Salary as so increased.

        (b)    Annual Incentive Bonus.    During the Term of this Agreement, the
Executive shall participate in an annual bonus program providing the Executive
with the opportunity to earn an annual cash bonus equal to up to 100% of the
Executive's Annual Salary (the "Annual Incentive Bonus"). The Annual Incentive
Bonus shall be based upon the achievement of specified strategic, financial and
organizational objectives to be established by the Board of Directors ("Annual
Incentive Bonus Objectives"). Except as provided in Section 11 to the contrary,
any Annual Incentive Bonus earned by the Executive shall become payable in
accordance with the terms of the Annual Incentive Bonus program notwithstanding
the subsequent termination of the Executive's employment with the Corporation.

        5.    Benefits.    

        (a)    Standard Benefits.    During the Term of this Agreement, the
Corporation agrees to provide to the Executive such benefits as are provided
generally to other senior executive officers of the Corporation, including,
without limitation, any health, disability, dental, severance benefits,
insurance, defined contribution plan, deferred compensation, profit-sharing,
pension, or other employee benefit policies, programs (including child day-care)
or plans which the Corporation offers generally to senior

--------------------------------------------------------------------------------


executives (collectively, the "Employee Benefits"). Executive shall be entitled
to four (4) weeks of vacation during each twelve (12) month period hereunder,
and the Executive may accrue or carryover any unused vacation from any calendar
year to any following calendar year. Executive also shall be entitled to
participate in other compensation programs that the Corporation may make
available to other senior executive officers from time to time, and nothing
herein shall restrict or otherwise prevent the Executive from participating in
any stock option or other equity-based compensation plan of the Corporation,
including as contemplated by Section 5(b)(v) below.

        (b)    Additional Benefits.    In addition to the foregoing, during the
Term of this Agreement, the Executive, as the Chief Executive Officer, shall be
entitled to the following additional benefits not generally available to senior
executive officers of the Corporation (the "Additional Benefits"):

(i){Intentionally Omitted}

(ii)Club Memberships.    To facilitate the Executive's extensive marketing,
entertainment and client relations duties, the Corporation shall maintain, and
pay all dues, assessments and initiation fees related to, one (1) membership in
two (2) business clubs to be chosen by Executive, provided that such business
clubs must be located within the Chicago metropolitan area.

(iii)Automobile Allowance.    The Corporation shall also maintain an appropriate
automobile used by the Executive in connection with various business
responsibilities. The Corporation shall pay all expenses of operating the
automobile, including gas, oil, liability and casualty coverage, repairs and
maintenance. The Executive shall maintain appropriate records of usage.
Alternatively, at the Executive's election, the Company shall provide Executive
with a monthly payment of not less than $1,500 per month as an automobile
allowance. Executive agrees that, if so elected, the automobile allowance under
this Section 5(b)(iii) shall be in lieu of Executive's participation in any
other plans or programs maintained by the Corporation relating to the use of an
automobile.

(iv)Insurance.    In lieu of an individual program, the Corporation shall pay
the Executive additional annual cash compensation equal to the premiums paid by
Executive on (i) a term life insurance policy of the Executive's choice in the
face amount of $2,000,000 and (ii) a long-term disability insurance policy which
shall pay to the Executive at least 60% of his annual compensation. The payments
under this Section 5(b)(iv) shall be in addition to, and not in lieu of, any
group policies provided by the Corporation to its senior executive officers.

(v)Stock Options.    Promptly after the execution of this Agreement, the
Executive shall be a granted stock options to purchase 400,000 shares of the
Corporation's common stock. Such options shall have such terms and conditions
(including exercise prices, term of exercise, tax characterizations, vesting
provisions and other terms) as are set forth in a separate written stock option
agreement to be entered into between the Corporation and the Executive.

(vi)Reimbursement of Legal, Accounting and Tax Preparation Fees.    The
Corporation will reimburse Executive for Executive's personal legal, accounting
and tax preparation fees expenses up to an aggregate amount of $10,000.00 per
calendar year.

(viii)Office and Administrative Support.    During the Term, the Corporation
shall continue to lease (or sublease) space on the 52nd floor of 200 East
Randolph (Executive's current office space) or provide Executive with a
comparable furnished office space in Chicago, including conference room and
bathroom facilities, and a private secretary (or, upon termination of
Executive's employment, $100,000 annually for administrative support).

        6.    Expenses.    During the Term of this Agreement, the Executive
shall be reimbursed by the Corporation for all reasonable, ordinary and
necessary out-of-pocket expenses for travel, lodging, meals, entertainment
expenses, or any other similar expenses incurred by the Executive in performing
services for the Corporation. The Executive shall use his reasonable best
efforts to substantiate and document such expenditures as required by the Code.

--------------------------------------------------------------------------------


        7.    Non-Disclosure of Confidential Information.    

        (a)  The Executive will not during the Term of this Agreement, or for a
period of five (5) years after termination of the Executive's employment under
this Agreement, in any form or manner, directly or indirectly, divulge, disclose
or communicate to any person, entity, firm, corporation or any other third
party, or for the benefit of any competitor of the Corporation, any Confidential
Information (as hereinafter defined).

        (b)  For the purposes of this Agreement, the term "Confidential
Information" shall mean, but shall not be limited to, any technical or
non-technical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, designs, processes, procedures, improvements,
models or manuals of the Corporation or which are licensed by the Corporation or
written lists of actual or potential customers or suppliers of the Corporation,
and any information regarding the Corporation's marketing, sales or dealer
network, which is not available to the public through legitimate origins. The
Corporation and the Executive acknowledge and agree that such Confidential
Information is extremely valuable to the Corporation and shall be deemed to be a
"trade secret." In the event that any part of the Confidential Information
becomes available to the public (other than by the breach of this Agreement by
the Executive), that part of the Confidential Information shall no longer be
deemed Confidential Information for the purposes of this Agreement.

        (c)  Upon termination of the Executive's employment under this Agreement
for any reason, the Executive will promptly deliver to the Corporation all
drawings, blueprints, manuals, reports, programs, or any other documents,
including all copies in any form or media that contain Confidential Information.

        (d)  Notwithstanding anything to the contrary in this Section 7, nothing
shall restrict the Executive from disclosing Confidential Information which he
determines in his reasonable judgment is reasonable or necessary in connection
with the performance of his business activities on behalf of the Corporation.

        (e)  Notwithstanding anything to the contrary in this Section 7, the
Corporation acknowledges and agrees that (i) the Executive has or will obtain,
or will be exposed to, Confidential Information that is or will be retained in
his unaided memory ("Residual Information") and (ii) the Executive may utilize
his Residual Information in connection with his services to, and involvement
with, WarrantyCheck, any New Venture or otherwise; provided, however, that
nothing in this Section 7(e) shall (x) authorize any third party to infringe,
use or claim a license under any patent, copyright or trademark of the
Corporation, or (y) restrict the operation of Sections 8 and 9 hereof.

        8.    Covenant-Not-To-Compete.    

        (a)  The Executive will not during the Term of this Agreement, or for a
period of two (2) years after termination of the Executive's employment under
this Agreement, in any form or manner, directly or indirectly, on his own behalf
or in combination with others, become an employee, general partner, stockholder,
officer, director, principal, agent, independent contractor or trustee (except
as a holder of securities of a corporation whose securities are publicly-traded
and which is subject to the reporting requirements of the Securities Exchange
Act of 1934, and then only to the extent of owning not more than 2% of the
issued and outstanding securities of such corporation), or provide services
similar to those provided to the Corporation for any business that provides
goods or services substantially similar to those provided as part of the
Business of the Corporation or any business which renders implementation
services or sells products that compete with the Business of the Corporation
within North America, South America, Europe, Asia or Australia.

        (b)  Notwithstanding anything to the contrary in Section 8(a), nothing
herein shall be construed to prevent or restrict in any way the Executive
(i) from providing services to, or participating in any capacity in,
WarrantyCheck, (ii) providing services to, or participating in any non-employee
capacity in, any New Venture that has not been formed for the purpose of
providing goods or services that would compete with the Business or
(iii) becoming an indirect investor through a mutual, venture capital or other
similar investment fund which is in the business of investing money, even if
such entities shall invest in a business that competes with the Business.

--------------------------------------------------------------------------------


        (c)  Notwithstanding the provisions of Section 8(b), if the
Disinterested Directors reasonably believe that the business operations or
affairs of the Corporation, WarrantyCheck or any New Venture have changed or
evolved to the point that the Corporation has or will become in the near future
in direct competition with either WarrantyCheck or any New Venture, and, as a
result, a material, long-term conflict of interest would thereafter exist if the
Executive should continue in both his role as Chairman of the Board and Chief
Executive Officer of the Corporation and his then-current role with such
competing business, the Disinterested Directors shall provide written notice of
such belief to the Executive. Promptly after receipt of such notice, the
Executive and the Disinterested Directors shall meet to discuss the actual or
potential conflict of interest. If after such discussion, the Disinterested
Directors determine, in their sole discretion, that a material conflict of
interest can only be avoided by a change in the Executive's provision of
services or participation in the Corporation or the competing business, then the
Executive shall either (i) resign as an officer and director of, and otherwise
terminate his active involvement with, the competing business, (ii) resign as an
officer and director of the Corporation and, if the competing business is in or
will be in direct competition with the Business and not solely in competition
with new activities of the Corporation that are outside the scope of the
Business, terminate his active involvement with the competing business, or
(iii) reduce his activities on behalf of the competing business to a level, or
modify such activities in such manner, that is satisfactory to the Disinterested
Directors. Upon such a decision, the Executive and the Disinterested Directors
shall mutually agree to an appropriate transition plan and schedule to promptly
effect such decision, which shall, to the extent possible, minimize the adverse
impact thereof on the affected business(es). A resignation under
Section 8(c)(ii) shall be deemed to be a voluntary resignation by the Executive
under Section 11(e).

        9.    Covenant Not to Solicit.    

        (a)  Covenant Not to Solicit Employees.    During Executive's employment
by the Corporation and for a period of two (2) years following termination or
cessation of Executive's employment pursuant to this Agreement, Executive agrees
and covenants that he will not employ, solicit or endeavor to entice away from
the Corporation, any employees of the Corporation to work for or with Executive,
or any competitor of the Business of the Corporation, nor will Executive
otherwise attempt to interfere (to the Corporation's detriment) in the
relationship between the Corporation and any such employees; provided, however,
that nothing herein shall prevent or restrict the Executive from soliciting or
contacting any employee of the Corporation for or on behalf of WarrantyCheck,
provided further, however, that the Executive will not, and will not cause
WarrantyCheck to, employ any Employee of the Corporation without the prior
consent of the Disinterested Directors.

        (b)  Covenant Not to Solicit Customers.    During Executive's employment
pursuant to this Agreement and for a period of two (2) years following
termination or cessation of Executive's employment, Executive agrees and
covenants that he will not solicit any Customers of the Corporation, for the
purpose of competing with the Business of the Corporation. For purposes of this
Agreement, a "Customer" of the Corporation shall mean and refer to (i) each
person that has received services or purchased products from the Corporation
during the last two (2) years of Executive's employment hereunder and (ii) each
person or entity formally solicited by Executive on behalf of the Corporation to
provide services or purchase products during the last two (2) years of
Executive's employment hereunder. The parties hereto acknowledge and agree that
the solicitation of Customers by the Executive on behalf of WarrantyCheck shall
not be construed to constitute the solicitation "for the purpose of competing
with the Business of the Corporation."

        10.    Equitable Remedies.    In the event that the Executive materially
breaches the terms contained in Sections 7, 8 or 9 of this Agreement, said
breach may result in immediate and irreparable harm to the business and goodwill
of the Corporation, as to which damages and remedies at law for such breach may
be inadequate. The Corporation shall therefore be entitled to apply for and may,
upon proper demonstration, receive from any court of competent jurisdiction an
injunction to restrain any violation of this Agreement and for such further
relief as the court may deem just and proper.

--------------------------------------------------------------------------------


        11.    Termination of Employment.    

        (a)    Termination by Corporation of Executive for Cause.    The
Corporation shall have the right to terminate the Executive's employment at any
time for "Cause." For purposes hereof, "Cause" shall mean that the Executive
has:

(i)been convicted of, or pled nolo contendere to, a felony or crime involving
moral turpitude; or

(ii)committed a material act of personal dishonesty or fraud involving personal
profit in connection with the Executive's employment by the Corporation; or

(iii)committed a material breach of any material covenant, provision, term,
condition, understanding or undertaking set forth in this Agreement, including,
without limitation, the provisions contained in Sections 7, 8 and 9 hereof,
which breach shall be continuing and shall not have been cured, if capable of
being cured, within fifteen (15) days following written notice to the Executive
of such breach.

If the Corporation shall terminate the Executive's employment pursuant to this
Section 11(a), the Corporation shall be obligated to pay to the Executive, not
later than thirty (30) days after the effective date of the termination, the sum
of (i) any accrued but unpaid Annual Salary and vacation pay through the
effective date of termination, (ii) any accrued but unpaid Annual Incentive
Bonus relating to the calendar year prior to the year of termination, and
(iii) the Employee Benefits and Additional Benefits payable to the Executive
pursuant to this Agreement, accrued up to and including the date on which the
Executive's employment is so terminated (the items listed in clauses (i) through
(iii) being referred to herein as the "Termination Amount"). Thereafter, the
Corporation shall have no further obligation whatsoever to the Executive under
this Agreement.

        (b)    Termination by Corporation of Executive Because of Executive's
Disability.    The Corporation shall have the right to terminate the Executive's
employment if the Executive is rendered permanently unable to perform the duties
assigned to him by the Corporation because of the Executive's disability due to
injury or illness (as such terms may be defined under the applicable disability
plan covering the Executive); provided, however, that in the event of such
disability, the Executive will be deemed unable to perform such duties only if
the Executive has been unable to perform such duties on a regular weekly basis
for a total of six (6) months in any consecutive twelve (12) month period and,
in the opinion of a competent medical advisor selected by the Corporation and
consented to by Executive or by his legal or personal representative, it is
unlikely that such disability will be reversed in the following 36 months
("Disability"). If the Corporation shall terminate the Executive's employment
pursuant to this Section 11(b), the Corporation shall be obligated to (i) pay to
the Executive, not later than thirty (30) days after the effective date of the
termination, (x) the Termination Amount and (y) a full Annual Incentive Bonus
for the calendar year of termination (regardless of whether such Bonus would
have otherwise been earned for such year; such amount being referred to herein
as the "Maximum Annual Bonus"), (ii) pay to the Executive twenty-four
(24) months of severance, with each monthly payment equal to one-twelfth (1/12)
of the sum of the Annual Salary and Maximum Annual Bonus in effect for the year
of termination, payable in semi-monthly installments unless otherwise agreed to
by the parties, with payments beginning on the fifteenth (15th) day of the
calendar month after Executive's termination, and (iii) provide to the Executive
the Employee Benefits to the extent that, and so long as, the Executive remains
eligible to continue to participate in such Employee Benefits following the
termination of Executive's employment pursuant to the terms and conditions of
such policies, programs or plans and (iv) provide to the Executive the
Additional Benefits for twenty-four (24) months following the termination of
Executive's employment. Notwithstanding anything to the contrary in this
Agreement, the Employer's obligations to make payments to the Executive,
following the termination of the Executive's employment under this Agreement,
shall be reduced by any amounts actually paid to the Executive pursuant to any
group disability insurance payments received by the Executive pursuant to the
Employee Benefits. This Section 11(b) shall be the sole method of termination of
the Executive's employment hereunder with respect to any alleged breach under
Section 11(a)(iii) that is directly or indirectly related to or caused by any
disability, injury or illness of the Executive.

--------------------------------------------------------------------------------


        (c)    Termination by Corporation as a Result of Executive's
Death.    The obligations of the Corporation to the Executive under this
Agreement (except as provided in this Section 11(c)) shall automatically
terminate upon the Executive's death and the Corporation shall then be obligated
to (i) pay to the Executive's estate or designated beneficiary, not later than
thirty (30) days after the date of the Executive's death, (x) the Termination
Amount and (y) the Maximum Annual Bonus for the calendar year of termination,
(ii) pay to the Executive's estate or designated beneficiary twenty-four
(24) months of severance, with each monthly payment equal to one-twelfth (1/12)
of the sum of the Annual Salary and Maximum Annual Bonus in effect for the year
of termination, payable in semi-monthly installments unless otherwise agreed to
by the parties, with payments beginning on the fifteenth (15th) day of the
calendar month after Executive's death and (iii) provide the Employee Benefits
to the Executive's dependants pursuant to the terms and conditions of such
policies, programs or plans for twenty-four (24) months.

        (d)    Termination of Executive for Any Other Reason.    The Corporation
shall have the right to terminate the Executive's employment for any other
reason other than for Cause, Disability or death upon thirty (30) days prior
written notice to the Executive. In the event of a termination of the
Executive's employment under this Section 11(d) or the expiration of the Term of
this Agreement under Section 2 hereof, the Corporation shall be obligated to
(i) pay to the Executive, not later than thirty (30) days after the effective
date of the termination, the Termination Amount, (ii) pay to the Executive
twenty-four (24) months of severance, with each monthly payment equal to
one-twelfth (1/12) of the sum of the Annual Salary and Maximum Annual Bonus in
effect for the year of termination, payable in semi-monthly installments unless
otherwise agreed to by the parties, with payments beginning on the fifteenth
(15th) day of the calendar month after Executive's termination, and
(iii) provide to the Executive the Employee Benefits pursuant to the terms and
conditions of such policies, programs or plans and the Additional Benefits for
twenty-four (24) months; provided, however, that any severance or other benefits
payable under this Section 11(d) shall terminate upon delivery of written notice
to the Executive reasonably establishing the factual basis for the Corporation's
claim of a material violation of the Executive's material covenants under
Sections 7, 8 and 9 hereof.

        (e)    Termination by Executive.    The Executive may resign and
terminate his employment by the Corporation for any reason whatsoever upon
thirty (30) days prior written notice to the Corporation. Upon such a
resignation, the Corporation shall be obligated to pay to the Executive, not
later than thirty (30) days after the effective date of the resignation, the
Termination Amount. In addition, in the event Executive terminates his
employment for a "Good Reason," the Corporation shall also be obligated to
(i) pay to the Executive, not later than thirty (30) days after the effective
date of termination, the Maximum Annual Bonus for the calendar year of
termination, (ii) pay to the Executive twenty-four (24) months of severance,
with each monthly payment equal to one-twelfth (1/12) of the sum of the Annual
Salary and Maximum Annual Bonus in effect for the year of termination, payable
in semi-monthly installments unless otherwise agreed to by the parties, with
payments beginning on the fifteenth (15th) day of the calendar month after
Executive's termination, and (iii) provide to the Executive the Employee
Benefits pursuant to the terms and conditions of such policies, programs or
plans and the Additional Benefits for twenty-four (24) months. For purposes of
this Agreement, a "Good Reason" means:

(i)the assignment to the Executive of any duties inconsistent in any respect
with Executive's position, including status, offices, titles and reporting
relationships, authority, duties, or responsibilities as contemplated by this
Agreement, or any other action by the Corporation which results in a significant
diminution in such position, authority, duties, or responsibilities, excluding
any isolated, immaterial, and inadvertent action not taken in bad faith and
which is remedied by the Corporation promptly after receipt of a reasonable
written notice thereof given by Executive; or

(ii)any failure by the Corporation to provide compensation and benefits to the
Executive as described in this Agreement, other than isolated, immaterial, and
inadvertent failure not taken in bad faith and which is remedied by the
Corporation promptly after receipt of a reasonable written notice thereof given
by Executive; or

--------------------------------------------------------------------------------

(iii)receipt by the Executive of notice of non-renewal of the automatic
evergreen feature of the Term; or

(iv)the Executive being required to relocate to a principal place of employment
more than thirty-five (35) miles from his current place of employment without
his consent; or

(vi)any other material breach by the Corporation of its obligations to Executive
under this Agreement.

        (f)    Change in Control.    Simultaneous with the closing of a Change
in Control (as defined below) of the Corporation, the Corporation shall pay to
Executive a lump sum payment equal to the sum of (i) the Maximum Annual Bonus
for the calendar year of termination, (ii) two (2) times the sum of the
Executive's Annual Salary and Maximum Annual Bonus for the year of termination,
and (iii) the aggregate cumulative value of the Employee Benefits pursuant to
the terms and conditions of such policies, programs or plans and the Additional
Benefits that the Corporation would have provided to the Executive for the
following twenty-four (24) months. Notwithstanding anything to the contrary in
this Section 11, upon the Executive's receipt of the lump sum required by the
preceding sentence, the Executive shall thereafter be entitled only to the
payment of the Termination Amount on the termination of his employment with the
Company for any reason. For purposes of this Agreement, the term "Change in
Control" shall have the same meaning as such term is defined in the Company's
Stock Option and Stock Award Plan in effect as of April 15, 2003.

        (g)    Excise Taxes.    In the event that the Executive becomes entitled
to the payments and benefits provided under this Section 11 and/or any other
payments or benefits in connection with a Change in Control or termination of
the Executive's employment with the Corporation (whether pursuant to the terms
of this Agreement or any other plan, arrangement or agreement with the
Corporation, any person whose actions result in a Change in Control or any
person affiliated with the Corporation or such person) (collectively, the
"Payments"), if any of the Payments will be subject to the tax (the "Excise
Tax") imposed by Section 4999 of the Code, the Corporation shall pay the
Executive, at least 30 days prior to the time payment of any such Excise Tax is
due, an additional amount (the "Gross-Up Payment") such that the net amount
retained by the Executive, after deduction of any Excise Tax and any federal and
state and local income tax imposed on the Gross-Up Payment, shall be equal to
the Excise Tax imposed on the Payments. For purposes of determining whether any
of the Payments will be subject to the Excise Tax and the amount of such Excise
Tax, (A) the Payments shall be treated as "parachute payments" within the
meaning of Section 280G(b)(2) of the Code, and all "excess parachute payments"
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of tax counsel selected by the
Corporation's independent auditors and acceptable to the Executive the Payments
(in whole or in part) do not constitute parachute payments or excess parachute
payments or are otherwise not subject to the Excise Tax, (B) the amount of the
Payments which shall be treated as subject to the Excise Tax shall be equal to
the lesser of (i) the total amount of the Payments or (ii) the amount of excess
parachute payments within the meaning of Section 280G(b)(1) (after applying
clause (A) above), and (C) the value of any non-cash benefits or any deferred
payment or benefit shall be determined by the Corporation's independent auditors
in accordance with the principles of Section 280G(d)(3) and (4) of the Code. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rate of taxation in the
state and locality of the Executive's residence on the date of termination of
employment, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of employment, the Executive shall
repay to the Corporation at the time that the amount of such reduction in Excise
Tax is finally determined, the portion of the Gross-Up Payment attributable to
such reduction (plus the portion of the Gross-Up Payment attributable to the
Excise Tax). In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder at the time of the termination of employment
(including by reason of any payment the existence or amount of which cannot be

--------------------------------------------------------------------------------


determined at the time of the Gross-Up Payment), the Corporation shall make an
additional Gross-Up Payment in respect of such excess (plus any interest and
penalties payable with respect to such excess) at the time that the amount of
such excess is finally determined. The Executive shall notify the Corporation of
any audit or review by the Internal Revenue Service of the Executive's federal
income tax return for the year in which a payment under this Agreement is made
within ten (10) days of the Executive's receipt of notification of such audit or
review. In addition, the Executive shall also notify the Corporation of the
final resolution of such audit or review within ten (10) days of such
resolution.

        12.    Entire Agreement.    This Agreement contains the entire agreement
between the parties and shall not be modified except in writing by the parties
hereto. Furthermore, the parties hereto specifically acknowledge and agree that
this agreement supersedes all prior employment agreements between the Executive
and the Corporation including, but not limited to, the Prior Employment
Agreement.

        13.    Severability.    If any phrase, clause or provision of this
Agreement is declared invalid or unenforceable by a court of competent
jurisdiction, such phrase, clause or provision shall be deemed severed from this
Agreement, but will not affect any other provisions of this Agreement, which
shall otherwise remain in full force and effect.

        14.    Notices.    Any notice, request or other communication required
to be given pursuant to the provisions hereof shall be in writing and shall be
deemed to have been given when delivered in person, on the next business day
after being delivered to a nationally-recognized overnight courier service (for
such next-day delivery) or five (5) days after being deposited in the United
States mail, certified or registered, postage prepaid, return receipt requested
and addressed to the other party at its or his last known address. Notices to
the Corporation shall be given to the Board of Directors at the Corporation's
executive headquarters; notices to the Executive shall be given to him both at
his home address and at any office he may have at the Corporation's executive
headquarters; and a copy of all notices shall be sent to McDermott, Will &
Emery, 227 W. Monroe Street, Chicago, IL 60606, attention: Mark A. Harris,
facsimile number 312-984-7700. The address of any party may be changed by notice
in writing to the other party duly served in accordance herewith.

        15.    Waiver.    The waiver by the Corporation or the Executive of any
breach of any term or condition of this Agreement shall not be deemed to
constitute the waiver of any other breach of the same or any other term or
condition hereof.

        16.    {Intentionally Omitted}    

        17.    Attorneys Fees.    The Corporation shall pay the fees and
expenses of Executive's outside legal counsel, accountants, and other advisors
in connection with the negotiation and review of this Agreement.

        18.    Changes in Location.    Subject to the definition of "Good
Reason" contained in Section 11(e), if the Corporation relocates its executive
headquarters, appropriate adjustments to the Executive's compensation, housing
and commuting arrangements will be mutually agreed between the Executive and the
Corporation.

        19.    Governing Law.    This Agreement and the enforcement hereof shall
be governed and controlled in all respects by the internal laws, and not the
laws of conflict, of the State of Illinois.

        20.    Assignment of Inventions.    As the founder of the Corporation,
the Executive has developed or may develop in the future certain material of a
proprietary nature, including, but not limited to, ideas, inventions,
discoveries, improvements, developments, designs, methods, systems, computer
programs, trade secrets or any other intellectual property whether or not
patentable or copyrightable, specifically including, but not limited to,
copyright and mask works, formulae, compositions, products, processes,
apparatus, and new uses of existing materials or machines (hereafter
collectively called "Inventions"). Executive agrees not to assert any rights to,
and expressly assigns to the Corporation, as the Corporation's exclusive
property, (a) all Inventions currently used by the Corporation as of the date of
this Agreement and related to the Business as currently conducted in the manner
now so used and

--------------------------------------------------------------------------------


(b) all Inventions conceived by Executive, alone or with others during the Term
of the Executive's employment under this Agreement to the extent that such
Inventions are related to the Corporation's Business. To the fullest extent
permitted by law, such Inventions will be deemed works made for hire. Executive
agrees to assist the Corporation, at Corporation's expense, to obtain patents or
copyrights on any protectable ideas and inventions, to obtain trademarks, to
exploit other developments, and to execute all documents necessary to obtain
such patents, trademarks, or other developments in the name of the Corporation.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.


CLICK COMMERCE, INC.
 
EXECUTIVE
By:
 
/s/ Michael W. Nelson

--------------------------------------------------------------------------------

Authorized Officer
 
/s/ Michael W. Ferro, Jr.

--------------------------------------------------------------------------------

Michael W. Ferro, Jr.

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1

